Citation Nr: 1452080	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-42 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sinus condition, to include sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In opening, the Board notes that the RO has characterized the sinus claim on appeal as one for service connection of sinusitis.  A review of the record, however, discloses that the scope of Veteran's claim is broader than sinusitis, and notably reflects that the Veteran has also complained, and been assessed as having on occasion, allergic rhinitis.

A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record also discloses an assessment of allergic rhinitis and that the Veteran seeks service connection for sinus problems, the Board has re-characterized the claim. 

In April 2012 and April 2013, the Board remanded the claim for further development.

In November 2012, the RO granted service connection for bilateral hearing loss disability.  As the requested development has been fully granted, the claim is no longer before the Board.

In June 2014, the Board requested a Veterans Health Administration (VHA) expert medical opinion on the issue of entitlement to service connection for a sinus disability.  In August 2014, the Board received the requested VHA expert medical opinion report.  Later in August 2014, the Veteran and his representative were provided copies of the VHA expert medical opinion report and the addendum and were given 60 dates to review these documents and submit any additional evidence or argument.  38 C.F.R. § 20.903 (2013).  Neither the Veteran nor his representative has responded by submitting additional evidence or argument.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, the review of the appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a sinus disability, to include allergic rhinitis and sinusitis, that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. 

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the same letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in an April 2014 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained the service and VA treatment records, and the RO and AMC afforded the appellant VA examinations in April 2009, June 2012, May 2013 and April 2014.  The Board obtained a VHA medical expert opinion.  With respect to the claim denied herein, the Board finds that VHA medical expert opinion is adequate to satisfy VA's duty to assist in that it is based on a thorough review of the record, consideration of the Veteran's contentions, and is supported by rationale.

Service Connection Law

The Veteran claims he suffers from a sinus disability manifested by sinusitis and allergic rhinitis which had its onset in service.  For the below reasons, service connection is denied for this claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and Analysis

The Veteran served from August 1950 to June 1954.  He seeks service connection for a sinus condition, to include sinusitis and allergic rhinitis.  Service treatment records show that he had a sinus infection in service in December 1953 for which he was treated.  The sinuses and nose were noted to be normal on separation physical of June 1954.  The Veteran has alleged that he has suffered from a sinus infection on a yearly basis since separation from service.

The Veteran was afforded a VA examination in April 2009.  The report of the examination discloses that a CT scan of the sinuses failed to show sinusitis.  However, the report does note that the Veteran had a history of post-nasal drip, facial pain, headaches with flare-ups, and allergic rhinitis.

The Veteran was afforded a second VA examination in June 2012.  At the time, the examiner provided an opinion stating that the allergic rhinitis and sinusitis are not caused by or the result of service.  He further stated that "any connection with service would be tenuous at best due to the large gap of time between military discharge and the first documented episode of sinusitis/rhinitis following service."  In regards to the Veteran's lay assertions, the June 2012 examiner appears to have been focusing on the Veteran's current reports of symptoms as evidenced by the phrasing of "currently the Veteran states..."  Significantly, in pointing the large gap of time between military discharge and the first documented episode of sinus problems following service, the examiner did not mention the Veteran's reports of symptoms since service.  Therefore, the Board places little probative weight on this opinion.

A clarification opinion was obtained in May 2013.  The June 2012 examiner stated that during the VA examination in June of 2012, the Veteran denied having any ongoing symptoms or allergic rhinitis.  There is no nexus between service and the later diagnosed allergic rhinitis.  He further stated that as noted in the June 2012 examination, the Veteran does not have a diagnosis of chronic sinusitis; he does not meet the criteria for this diagnosis.  Rather, he has a history of intermittent episodes of acute sinusitis.  He acknowledged that although there is no documentation of periodic treatment for sinus infections following service, the Veteran reports that he has had continuity of symptoms since service.  However, he concluded that there is no nexus or causal relationship between the episode in service and those occurring later in life.  Sinus infections are generally self-limiting and do not portend permanent residuals or chronic disability.  He further noted that the intermittent sinusitis was most likely related to, and exacerbated by, the Veteran's prior history of tobaccoism as smoking is a known risk factor for sinusitis.

The Veteran's representative has argued that the Veteran stopped smoking in 1987 and that the time frame of his smoking cessation should be considered in the etiology opinion.  The Board agreed and requested a new examination and opinion.

The Veteran was afforded a new VA examination in April 2014.  At the time, the examiner stated that it is less likely than not that any diagnosed sinus condition, to include sinusitis and allergic rhinitis, is/are attributable to service.  He reasoned that the separation physical is silent for a sinus condition and allergic rhinitis.  Therefore, there is no evidence of a nexus to service for a chronic sinus condition or allergic rhinitis.  The examiner, while he noted the reported history by the Veteran in the body of the opinion, did not address the Veteran's contentions in the opinion, rather he based his opinion on normal findings on separation.  Therefore, the Board places little probative weight on this opinion.  

A VHA medical expert opinion was obtained in August 2014.  At the time, the examiner noted the single episode of sinusitis in service which was treated with antibiotics.  He noted the separation examination in which the Veteran noted no continued problems with sinusitis.  The examiner also noted the Veteran's contentions of sinusitis once a year since separation from service and that in 1999 he was diagnosed with allergic rhinitis.  He noted that at the April 2014 the Veteran placed the last treatment with antibiotics for sinusitis at about 10 years prior.  He noted that there is nothing in the record which notes an objective finding of sinusitis and that most diagnosis are self-made.  He explained that the negative sinus CT and symptoms of less than three months eliminate chronic sinusitis from the possibilities, therefore only acute sinusitis is a possibility.  However, he noted that the cause of acute sinusitis is mostly viral and that the average adult experiences the same approximately four times a year.  He noted that with the mild nature of his complaints, it is highly unlikely that a service connection is present and that he just suffers from what many of his fellow Americans do.  

After a review of the claim file, the medical expert concluded that there is no evidence that the Veteran is experiencing recurrent acute sinusitis which is related to military service.  He noted that the episodes of 7-10 days of "sinusitis" fit the description of common colds which usually resolve without specific intervention.  He further noted that the Veteran is being afflicted by this at a lower rate than the general population.  The contention of allergic rhinitis from military service but diagnosed 45 years after such service is highly unlikely, as there does not seem to be an occupational agent but rather what fits with 15-30 percent of the population had and which responds to over the counter remedies.  He concluded by stating that the Veteran's sinusitis and allergic rhinitis are highly unlikely to be related to military service, either initially or in the 60 years since.  Regarding the Veteran's smoking, he opined that the smoking history could well have exacerbated nasal symptoms during sinus or allergy issues, but would not have caused sinusitis or the allergy, or made them disappear when he quit smoking.

Considering the evidence above the Board finds that the preponderance of the competent evidence is against a finding of service connection for a sinus disability to include sinusitis and allergic rhinitis.  

Initially, the Board notes that a VHA opinion was obtained as the VA examinations previously provided were considered inadequate based on the fact that the examiners did not consider the Veteran's reports of continuity of symptomatology and/or the time of cessation of smoking.  Therefore, the analysis below focuses on the VHA opinion obtained.  

As noted above, there is an episode of sinusitis noted in service. Moreover, the Veteran reports sinusitis once a year since service.  However, there is no objective evidence of sinusitis.  Indeed, the CT scans of record have been negative for sinusitis.  Moreover, the VHA medical expert explained that what the Veteran reports as chronic sinusitis is no more than descriptions of common colds and acute sinusitis which the average American experiences and which the Veteran is experiencing at a lower rate than the average American.  

As to the allergic rhinitis, there is also no competent nexus to service.  While the Veteran has attributed his allergic rhinitis to service the VHA medical expert opined it is not related to service as there is no evidence the Veteran was exposed to an occupational agent in service.  Moreover, as noted, allergic rhinitis was not diagnosed until 45 years after separation from service. 

The VHA medical expert's opinion is thorough and provide a full rationale.  It is based on a complete review of the claim file and consideration of the Veteran's reported symptomatology and history of the claimed disability.  It relies of medical principles.  Moreover, it stands uncontradicted by any other competent medical evidence of record.  The opinion is afforded great probative value.

The Veteran has related his sinus disability to active service.  As noted above, although lay persons are competent to provide opinions on some medical issues as to the specific issue in this case, i.e. symptoms, the actual diagnosis and relationship between his sinus condition and his military service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1733 n. 4.  In the present case, while the Veteran can report symptoms, he is not competent to render a diagnosis of chronic sinusitis.  Indeed, the VHA medical expert explained that symptoms of sinusitis can be confused with those of a common cold.  The Board finds this opinion of a competent health care provider to be far more probative as to the etiology of his symptoms than the Veteran's lay assertions.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that there is a nexus between a sinus condition, to include sinusitis and allergic rhinitis, and service.  As noted, the most probative evidence of record does not show a current diagnosis of chronic sinusitis, but rather symptomatology which is more commonly associated with a common cold.  Moreover, while allergic rhinitis has been diagnosed, the same was not diagnosed for more than 45 years after separation from service and there is no competent evidence which links the allergic rhinitis to service.  Therefore, the preponderance of the evidence is against the claim and the appeal is denied.


ORDER

Service connection for a sinus disability, to include sinusitis and allergic rhinitis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


